IN THE UNITED STATES DISTRICT COURT
FGR THE MIDDLE DISTRICT OF NORTH CAROLINA

SHERRIE S. SPEIGHT,
Plaintiff,
l:lSCV724

V.

NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

Defendant.

\/\/\_/\/\_/\/\_/\_/\/\/

MEMORANDUM OPINION AND RECOMMENDATION
OF UNITED STATES MAGISTRATE TUDGE

Plaintiff Sherrie S. Speight (“Plaintift”) brought this action pursuant to Seciion 205(g)
of the Social Security Act (the “Act”), as amended (42 U.S.C. § 405(g)), to obtain judicial
review of a final decision of the Commissioner of Social Security denying her claim for
Disability lnsurance Benefits (“DIB”) under Title ll of the Act. Defendant filed an Answer
DDoc. #6], and Plaintiff filed a Motion for ]udgment Reversing the Commissioner [Doc. #12].
However, rather than filing a Motion for judgment Aftirming the Commissioner, Defendant
instead filed a Moiion to Remand [Doc. #16] agreeing that “further evaluation of Plaintiff’ s
disability claim is warranted” and that the case should be remanded under sentence four of 42
U.S.C. 405(g). Thus, the parties agree that further review of Plaintist disability claim is
warranted on the merits. However, in the l\/loiion to Remand, Defendant contends that a new
hearing should not be mandated Plaintiff filed a Response objecting to that assertion and

asking the Court to mandate a new administrative hearing on remand

Under sentence four of 42 U.S.C. 405(g), “[t]he court shall have power to enter, upon
the pleadings and transcript of the record, a judgment affirming, modifying, or reversing the
decision of the Commissioner of Social Security, with or without remanding the cause for a
rehearing.” 42 U.S.C. 405(g) (sentence four). Thus, the plain language of sentence four
“authorizes a district court to enter a judgment ‘with or without’ a remand order.” Shalala v.

Schaefer, 509 U.S. 292, 299 (1993). Reversal without remand for rehearing would result in an

 

_ immediate award of benefits §e_e_’Breeden v. Weinberger, 493 F.2d 1002, 1011-12 (4th Cir.
1974) (noting that it is “appropriate to reverse without remanding where the record does not
contain substantial evidence to support a decision denying coverage under the correct legal
standard and when reopening the record for more evidence would serve no purpose.”).
Ordinarily, district courts should instead “remand to give the Secretary an opportunity to apply
the correct legal standard.” l<i Here, the Parties agree that the Court should enter a judgment
reversing the decision of the Cornmissioner \_yi__di a remand order Therefore, consistent with
the statutory language of Section 405(g) sentence four, the Court recommends that judgment
be entered “reversing the decision of the Commissioner of Social Security, with . . . [a]
remand[| [ot] the cause for a rehearing.” 42 U.S.C. 405(g).

The Court further notes that a remand vacating the AL]’s decision and remanding for
further hearing is also consistent with the Social Security Administration’s own internal
guidance, as noted by Plaintiff. g Hearings, Appeals, and Litigation Law l\/lanual
(HALLEX), Section 1-2-8-18, Administrative Law ]udge Decision When Case Remanded by

Court (“lf the Appeals Council (AC) remands a case to the hearing level after a court remand,

it generally vacates the entire administrative law judge (AL]) decision, and the AL] must
consider all pertinent issues de novo.”).

Finally, it appears that a rehearing would be appropriate in light of the issues raised in
Defendant’s concession and Motion to Remand. ln this regard, the Court notes that
Defendant stipulates as follows:

On remand, the Commissioner, through the Appeals Council, will refer

Plaintiff s case to an Administrat:ive Law ]udge (“AL])” to further evaluate her

claim, with instructions to

(i) further consider Plaintiff s mental impairments using the special

review technique and corresponding mental limitations in her

residual functional capacity (R_FC);

(ii) obtain supplemental vocational expert evidence to determine if
there are other jobs that Plaintiff can perform at step five; and

(iii) reconcile any and all inconsistencies with the Dictionary of
Occupational Titles.

l(Def.’s Br. at 2.) Plaintiff reasonably contends that further consideration of Plaintiff s mental
impairments may alter her RFC and would require a hearing,iand that further testimony from
a Vocational Expert would also require a hearing to allow Plaintiff the opportunity for cross-
examination S_ee,_e_.g, Townley v. Heckler, 748 F.2d 109, 114 (2d Cir.1984). Defendant fails
to explain how the re~examination she proposes can be fairly and efhciently conducted without
a hearing, or how her proposal is consistent with the statutory language or regulatory guidance

Therefore, the undersigned recommends that this case be remanded to the
Commissioner for a rehearing pursuant to sentence four of 42 U.S.C. § 405(g). The prior

determination should be vacated, and on remand, the record must be fully developed and the

findings must be fully explained, including with respect to the specific issues noted in
Defendant’s l\/lotion to Remand.1

IT IS THEREFORE RECOMMENDED that Defendant’s l\/lotion to Remand [Doc.
#16] be GRANTED as set out herein, that the Commissioner’s decision finding no disability
be REVERSED, and that the matter be REMANDED to the Commissioner under sentence
four of 42 U.S.C. § 405(g) for rehearing consistent with this Recommendation. Plaintiff" s
l\/lotion for ]udgment Reversing the Commissioner [Doc. #12] should be DENIED as moot

This, the 24th day of April, 2019.

/ s / loi F`,li7abeth Peake
United States l\/lagistrate ]udge

 

1 Notably, this Court does not retain to jurisdiction regarding the scope of those future proceedings, and any
failure to provide a sufficient rehearing or other failure in the administrative process on remand would have to
be raised separately in a subsequent appeal E Sullivan v. Finkelstein, 496 U.S. 617, 624-25 (1990) (fi.nding
that under section 405(g), c‘[t]he use of the term ‘a civil action’ suggests that at least in the context of § 405(g),
each final decision of the Secretary will be reviewable by a separate piece of litigation” and courts do not retain
jurisdiction of a remanded action when the remand was made pursuant to sentence four).

4

